Exhibit 10.2 EXECUTION VERSION BACKSTOP COMMITMENT AGREEMENT AMONG GULFMARK OFFSHORE, INC. AND THE COMMITMENT PARTIES PARTY HERETO Dated as of May 15, 2017 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 Section 1.2 Construction 17 ARTICLE II BACKSTOP COMMITMENT 18 Section 2.1 The Rights Offering 18 Section 2.2 The Backstop Commitment 18 Section 2.3 Commitment Party Default 19 Section 2.4 Subscription Account Funding 20 Section 2.5 Closing 21 Section 2.6 Transfer of Backstop Commitments 21 Section 2.7 Designation Rights 23 Section 2.8 Consent to Transfers of Subscription Rights by Commitment Parties 23 Section 2.9 Jones Act Restrictions on Transfers of Backstop Commitment 24 Section 2.10 Authority to Reallocate Common Shares to Maintain Jones Act Compliance 24 Section 2.11 Notification of Aggregate Number of Exercised Subscription Rights 24 ARTICLE III BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT 24 Section 3.1 Premium Payable by the Debtor 24 Section 3.2 Payment of Premium 25 Section 3.3 Expense Reimbursement 25 Section 3.4 Tax Treatment 26 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE DEBTOR 26 Section 4.1 Organization and Qualification 26 Section 4.2 Corporate Power and Authority 27 Section 4.3 Execution and Delivery; Enforceability 27 Section 4.4 Authorized and Issued Capital Stock 27 Section 4.5 Issuance 28 Section 4.6 No Conflict 28 Section 4.7 Consents and Approvals 29 Section 4.8 [Reserved] 29 i TABLE OF CONTENTS Page Section 4.9 Financial Statements 29 Section 4.10 Company SEC Documents and Disclosure Statements 30 Section 4.11 Absence of Certain Changes 30 Section 4.12 No Violation; Compliance with Laws 30 Section 4.13 Legal Proceedings 30 Section 4.14 Labor Relations 30 Section 4.15 Intellectual Property 31 Section 4.16 Title to Personal Property; Leased Real Property 31 Section 4.17 No Undisclosed Relationships 31 Section 4.18 Licenses and Permits 32 Section 4.19 Environmental 32 Section 4.20 Tax Matters 33 Section 4.21 Employee Benefit Plans 33 Section 4.22 Internal Control Over Financial Reporting 34 Section 4.23 Disclosure Controls and Procedures 34 Section 4.24 Material Contracts 35 Section 4.25 No Unlawful Payments 35 Section 4.26 Compliance with Money Laundering Laws 35 Section 4.27 Compliance with Sanctions Laws 36 Section 4.28 No Broker’s Fees 36 Section 4.29 Takeover Statutes 36 Section 4.30 Investment Company Act 36 Section 4.31 Insurance 36 Section 4.32 Alternative Transactions 36 Section 4.33 U.S. Coastwise Trade 37 Section 4.34 Common Stock Owned by Non-U.S. Citizens 37 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES 37 Section 5.1 Incorporation 37 Section 5.2 Corporate Power and Authority 37 Section 5.3 Execution and Delivery 37 Section 5.4 No Registration 38 ii TABLE OF CONTENTS Page Section 5.5 Purchasing Intent 38 Section 5.6 Accredited Investor 38 Section 5.7 Unsecured Notes Claims 38 Section 5.8 No Conflict 39 Section 5.9 Consents and Approvals 39 Section 5.10 Legal Proceedings 39 Section 5.11 Sufficiency of Funds 39 Section 5.12 No Broker’s Fees 39 ARTICLE VI ADDITIONAL COVENANTS 39 Section 6.1 Assumption Orders 39 Section 6.2 Confirmation Order; Plan and Disclosure Statement 40 Section 6.3 Conduct of Business 40 Section 6.4 Access to Information; Confidentiality; Cleansing Materials 41 Section 6.5 Financial Information 43 Section 6.6 Commercially Reasonable Efforts 43 Section 6.7 Registration Rights Agreement; Reorganized Company Corporate Documents 44 Section 6.8 FormD and Blue Sky 44 Section 6.9 DIP Facility 45 Section 6.10 DTC Eligibility 45 Section 6.11 Use of Proceeds 45 Section 6.12 Securities Legend 45 Section 6.13 [Reserved] 46 Section 6.14 Alternative Transactions 46 Section 6.15 U.S. Coastwise Trade 46 Section 6.16 Vessel Operation and Registration 46 Section 6.17 Allocation of Common Shares and Jones Act Warrants 47 Section 6.18 Listing on the Effective Date 48 Section 6.19 Requisite Documentation 48 Section 6.20 Certificate of Incorporation 49 Section 6.21 Milestones 49 iii TABLE OF CONTENTS Page Section 6.22 Common Shares to be Issued Upon the Exercise of Jones Act Warrants 50 ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES 50 Section 7.1 Conditions to the Obligations of the Commitment Parties 50 Section 7.2 Waiver of Conditions to Obligations of Commitment Parties 53 Section 7.3 Conditions to the Obligations of the Debtor 53 ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION 54 Section 8.1 Indemnification Obligations 54 Section 8.2 Indemnification Procedure 55 Section 8.3 Settlement of Indemnified Claims 56 Section 8.4 Contribution 56 Section 8.5 Treatment of Indemnification Payments 57 Section 8.6 No Survival 57 ARTICLE IX TERMINATION 57 Section 9.1 Consensual Termination 57 Section 9.2 Automatic Termination 57 Section 9.3 Termination by the Company 57 Section 9.4 Termination by the Requisite Commitment Parties 58 Section 9.5 Termination by any Commitment Party 60 Section 9.6 Effect of Termination 61 ARTICLE X GENERAL PROVISIONS 62 Section 10.1 Notices 62 Section 10.2 Assignment; Third-Party Beneficiaries 63 Section 10.3 Prior Negotiations; Entire Agreement 63 Section 10.4 Governing Law; Venue 64 Section 10.5 Waiver of Jury Trial 64 Section 10.6 Counterparts 64 Section 10.7 Waivers and Amendments; Rights Cumulative; Consent 64 Section 10.8 Headings 65 Section 10.9 Specific Performance 65 Section 10.10 Damages 65 Section 10.11 No Reliance 65 iv TABLE OF CONTENTS Page Section 10.12 Publicity 66 Section 10.13 Settlement Discussions 66 Section 10.14 No Recourse 66 Section 10.15 Severability 66 SCHEDULES Schedule 1 Backstop Commitment Percentages Schedule 2 Unsecured Notes Claims Schedule 3 Notice Addresses for Commitment Parties Schedule 4 Vessels Schedule 5 Company Disclosure Schedule EXHIBITS Exhibit A-1 Form of 1145 Rights Offering Procedures Exhibit A-2 Form of 4(a)(2) Rights Offering Procedures Exhibit B Form of Joinder Agreement for Related Purchaser Exhibit C-1 Form of Joinder Agreement for Existing Commitment Party Purchaser Exhibit C-2 Form of Amendment for Existing Commitment Party Purchaser Exhibit D Form of Joinder Agreement for Third-Party Purchaser Exhibit E Form of Transfer Notice v BACKSTOP COMMITMENT AGREEMENT THIS BACKSTOP COMMITMENT AGREEMENT (this “ Agreement ”), dated as of May 15, 2017, is made by and among (i) GulfMark Offshore, Inc. (the “ Company ” or the “ Debtor ”), on the one hand, and (ii) each of the Commitment Parties (as defined below), on the other hand. The Debtor and each Commitment Party is referred to herein, individually, as a “ Party ” and, collectively, as the “ Parties ”. RECITALS WHEREAS, the Company has entered into an RSA, which provides for the restructuring of its capital structure and financial obligations pursuant to a plan of reorganization to be filed (the “ Chapter 11 Case ”) (such filing date, the “ Petition Date ”) under Title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as amended from time to time, the “ Bankruptcy Code ”) in the United States Bankruptcy Court for the District of Delaware (together with any court with jurisdiction over the Chapter 11 Case, the “ Bankruptcy Court ”), pursuant to a plan of reorganization (the “ Plan ”) implementing the terms and conditions of the restructuring term sheet attached as Exhibit A thereto (the “ Term Sheet ”), in accordance with the RSA; WHEREAS, in connection with the Chapter 11 Case, the Debtor have engaged in good faith, arm’s-length negotiations with certain parties in interest regarding the terms of the Plan; WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the Rights Offering Procedures, the Company will conduct two rights offerings for the Rights Offering Securities; and WHEREAS, subject to the terms and conditions contained in this Agreement, each Commitment Party has agreed to purchase (on a several and not joint basis) its Backstop Commitment Percentage of the Unsubscribed Securities, if any. NOW, THEREFORE, in consideration of the mutual promises, agreements, representations, warranties and covenants contained herein, the receipt and sufficiency of which are hereby acknowledged, each of the Parties hereby agrees as follows: ARTICLE I DEFINITIONS Section 1.1Definitions. Except as otherwise expressly provided in this Agreement, whenever used in this Agreement (including any Exhibits and Schedules hereto), the following terms shall have the respective meanings specified therefor below: “ 1145 Rights Offering ” means the rights offering for Common Shares and Jones Act Warrants to be conducted in reliance upon the exemption from registration under the Securities Act provided in Section 1145 of the Bankruptcy Code, in accordance with the 1145 Rights Offering Procedures. “ 1145 Rights Offering Procedures ” means the procedures set forth in Exhibit A-1 , as they may be amended or modified in a manner that is reasonably acceptable to the Requisite Commitment Parties and the Company. “ 1145 Rights Offering Shares ” means the Common Shares issued in the 1145 Rights Offering. “ 1145 Rights Offering Warrants ” means the Jones Act Warrants issued in the 1145 Rights Offering. “ 4(a)(2) Rights Offering ” means the rights offering for Common Shares and Jones Act Warrants to be conducted in reliance upon the exemption from registration under the Securities Act provided in Section 4(a)(2) of the Securities Act, in accordance with the 4(a)(2) Rights Offering Procedures. “ 4(a)(2) Rights Offering Procedures ” means the procedures set forth in Exhibit A-2 , as they may be amended or modified in a manner that is acceptable to the Requisite Commitment Parties and the Company. “ 4(a)(2) Rights Offering Shares ” means the Common Shares issued in the 4(a)(2) Rights Offering. “ 4(a)(2) Rights Offering Warrants ” means the Jones Act Warrants issued in the 4(a)(2) Rights Offering. “ 4(a)(2) Rights Offering Securities ” means, collectively, the 4(a)(2) Rights Offering Shares and the 4(a)(2) Rights Offering Warrants. “ Advisors ” means Milbank, Tweed, Hadley & McCloy LLP, one maritime counsel, Morris, Nichols, Arsht & Tunnell LLP, and Houlihan Lokey Capital, Inc., in their capacities as legal, and financial and strategic advisors, respectively, to the Commitment Parties. “ Affiliate ” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with, such Person as of the date on which, or at any time during the period for which, the determination of affiliation is being made (including any Related Funds of such Person); provided , that for purposes of this Agreement, no Commitment Party shall be deemed an Affiliate of the Company or any of its Subsidiaries. For purposes of this definition, the term “control” (including the correlative meanings of the terms “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of such Person, whether through the ownership of voting securities, by Contract or otherwise. “ Aggregate Emergence Equity ” means, collectively, the Aggregate Pre-Closing Equity Interests, Rights Offering Securities and Commitment Premium. “ Aggregate Pre-Closing Equity Interests ” means the total number of Common Shares and Jones Act Warrants issued pursuant to the Plan on account of the Equity Interests and the Unsecured Notes Claims (but for the avoidance of doubt, excluding any Rights Offering Securities). 2 “ Agreement ” has the meaning set forth in the Preamble. “ Alternative Transaction ” means any dissolution, winding up, liquidation, reorganization, assignment for the benefit of creditors, merger, transaction, consolidation, business combination, joint venture, partnership, sale of assets, financing (debt or equity), or restructuring of the Debtor, other than the Restructuring. “ Applicable Consent ” has the meaning set forth in Section 4.7 . “ Available Securities ” means the Unsubscribed Securities that any Commitment Party fails to purchase as a result of a Commitment Party Default by such Commitment Party. “ Backstop Commitment ” has the meaning set forth in Section 2.2(b) . “ Backstop Commitment Percentage ” means, with respect to any Commitment Party, such Commitment Party’s percentage of the Backstop Commitment as set forth opposite such Commitment Party’s name under the column titled “ Backstop Commitment Percentage ” on Schedule1 (as it may be amended, supplemented or otherwise modified from time to time in accordance with this Agreement). Any reference to “Backstop Commitment Percentage” in this Agreement means the Backstop Commitment Percentage in effect at the time of the relevant determination. “ Bankruptcy Code ” has the meaning set forth in the Recitals. “ Bankruptcy Court ” has the meaning set forth in the Recitals. “ Bankruptcy Rules ” means the Federal Rules of Bankruptcy Procedure and the local rules and general orders of the Bankruptcy Court, as in effect on the Petition Date, together with all amendments and modifications thereto subsequently made applicable to the Chapter 11 Case. “ BCA Assumption Order ” means an Order, in form and substance reasonably satisfactory to the Requisite Commitment Parties and the Company, entered by the Bankruptcy Court authorizing the Debtor to assume this Agreement and approving the Rights Offering Procedures. “ Blow Out Event ” means any of (i) the receipt by the Company of a request from the Requisite Commitment Parties to disclose the Disclosure Information following the occurrence of any Milestone and (ii) termination of this Agreement. “ Business Day ” means any day, other than a Saturday, Sunday or legal holiday, as defined in Bankruptcy Rule9006(a). “ Bylaws ” means the amended and restated bylaws of the reorganized Company as of the Closing Date, which shall be consistent with the terms set forth in the Term Sheet and otherwise be in form and substance reasonably satisfactory to the Requisite Commitment Parties and the Company. 3 “ Certificate of Incorporation ” means the amended and restated certificate of incorporation of the reorganized Company as of the Closing Date, which shall be consistent with the terms set forth in the Term Sheet and otherwise be in form and substance reasonably satisfactory to the Requisite Commitment Parties and the Company. “ Chapter 11 Case ” has the meaning set forth in the Recitals. “ Claim ” means any “claim” against the Debtor as defined in Section 101(5) of the Bankruptcy Code, including, without limitation, any Claim arising after the Petition Date. “ Classification Society ” with respect to a Vessel means (a) DNV-GL or the classification society under which such Vessel is classed on the date hereof, or (b) one of the members of the International Association of Classification Societies, as may be approved by the Requisite Commitment Parties, such approval not to be unreasonably withheld, conditioned or delayed. “ Cleansing Materials ” has the meaning set forth in Section 6.4(d) . “ Closing ” has the meaning set forth in Section 2.5(a) . “ Closing Date ” has the meaning set forth in Section 2.5(a) . “ Code ” means the Internal Revenue Code of1986. “ Commitment Party ” means each holder of a Backstop Commitment that is party to this Agreement, including without limitation, any holder of a Backstop Commitment that is a Related Purchaser, Existing Commitment Party Purchaser or a New Purchaser that has joined this Agreement pursuant to a joinder entered into pursuant to Section 2.6(b) , Section2.6(c)(iii)(1) or Section 2.6(d)(iii) , respectively. “ Commitment Party Default ” means the failure by any Commitment Party to (a)deliver and pay the aggregate Purchase Price for such Commitment Party’s Backstop Commitment Percentage of any Unsubscribed Securities by the Subscription Funding Date (as it may be extended by the Company pursuant to the proviso in Section 2.4(b) ) in accordance with Section2.4(b) or (b)fully exercise all its Subscription Rights pursuant to and in accordance with the Plan in accordance with Section2.2(a) . “ Commitment Party Replacement ” has the meaning set forth in Section2.3(a) . “ Commitment Party Replacement Period ” has the meaning set forth in Section2.3(a) . “ Commitment Party Withdrawal Replacement Period ” has the meaning set forth in Section 9.5(b). 4 “ Commitment Premium ” has the meaning set forth in Section 3.1 . “ Commitment Premium Share Amount ” means, with respect to a Commitment Party, the number of Common Shares equal to the product of (i) such Commitment Party’s Backstop Commitment Percentage and (ii) the quotient obtained by dividing (a)the Commitment Premium by (b)the Rights Offering Common Share Purchase Price. “ Common Equity Interests ” means, collectively, the Common Shares, the Jones Act Warrants and the Equity Class Warrants. “ Common Shares ” means those certain shares of Class A common stock, par value $0.01 per share, or other membership units, partnership interests or other equity interests issued by the reorganized Company. “ Company ” has the meaning set forth in the Preamble. “ Company Disclosure Schedule ” means the disclosure schedule delivered by the Company to the Commitment Parties on the date of this Agreement. “ Company Plan ” means any employee pension benefit plan, as such term is defined in Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and (i) sponsored or maintained (at the time of determination or at any time within the five years prior thereto) by the Company or any of its Subsidiaries or any ERISA Affiliate, or for which any such entity has liability or (ii) in respect of which the Company or any of its Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA. “ Company SEC Documents ” has the meaning set forth in Section 4.10 . “ Complete Business Day ” means on any Business Day, the time from 12:00 AM to 11:59 PM (inclusive) on such Business Day. “ Confirmation Order ” means an Order of the Bankruptcy Court confirming the Plan pursuant to Section 1129 of the Bankruptcy Code, which remains in full force and effect and is not subject to a stay. “ Consenting Noteholders ” has the meaning set forth in the RSA. “ Contract ” means any agreement, contract or instrument, including any loan, note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise, commitment, lease, franchise agreement, letter of intent, memorandum of understanding or other obligation, and any amendments thereto, whether written or oral, but excluding the Plan. “ Debtor ” has the meaning set forth in the Preamble. “ Defaulting Commitment Party ” means in respect of a Commitment Party Default that is continuing, the applicable defaulting Commitment Party. 5 “ Definitive Documentation ” means the definitive documents and agreements governing the Restructuring as set forth in the RSA. “ DIP Facility ” means that certain debtor-in-possession financing agreement entered into by and among the Company, as borrower, and the financial institutions party thereto, as lenders. “ Disclosure Information ” has the meaning set forth in Section 6.4(d) . “ Disclosure Statement ” means the disclosure statement for the Plan approved by the Bankruptcy Court (including all exhibits and schedules thereto), in form and substance reasonably satisfactory to the Requisite Commitment Parties and the Company and each as may be further amended, supplemented or otherwise modified from time to time in a manner that is reasonably satisfactory to the Requisite Commitment Parties and the Company. “ DNB Credit Agreement ” means that certain NOK 600,000,000 multicurrency revolving credit facility agreement dated as of December 27, 2012 (as amended, restated, modified, supplemented, or replaced from time to time), by and among Gulfmark Rederi AS, as borrower, the financial institutions party thereto, as lenders, and DNB Bank ASA, as arranger and agent. “ DNB Facility Agent ” means DNB Bank ASA, as facility agent under the DNB Credit Agreement. “ Effective Date ” means the effective date of the Plan. “ Environmental Laws ” means all applicable laws (including common law), rules, regulations, codes, ordinances, orders in council, orders, decrees, treaties, legally binding directives, judgments or legally binding agreements promulgated or entered into by or with any Governmental Entity, relating in any way to the protection of the environment, preservation or reclamation of natural resources, the generation, management, transportation, storage, use, Release or threatened Release of, or exposure to, any Hazardous Material or to health and safety matters (to the extent relating to the environment or Hazardous Materials). “ Equity Class Warrants ” means the warrants for the reorganized Company issued on the Effective Date and to be distributed to the holders of the Equity Interests under the Plan, which warrants shall be on the terms reasonably satisfactory to the Company and the Requisite Commitment Parties. “ Equity Interests ” means the claims and interests of existing equity holders of the Company. “ ERISA ” means the Employee Retirement Income Security Act of1974. “ ERISA Affiliate ” means any trade or business (whether or not incorporated) that, together with the Company or any of its Subsidiaries, is treated as a single employer under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a single employer under Section 414 of the Code. 6 “ ERISA Event ” means (a) any Reportable Event or the requirements of Section 4043(b) of ERISA apply with respect to a Company Plan; (b) any failure by any Company Plan to satisfy the minimum funding standards (within the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Company Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of the minimum funding standard with respect to any Company Plan, the failure to make by its due date a required installment under Section 430(j) of the Code with respect to any Company Plan or the failure to make any required contribution to a Multiemployer Plan; (d) the incurrence by the Company or any of its Subsidiaries or any ERISA Affiliate of any liability under Title IV of ERISA with respect to the termination of any Company Plan or Multiemployer Plan; (e) a determination that any Company Plan is, or is expected to be, in “at-risk” status (within the meaning of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by the Company or any of its Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate any Company Plan or to appoint a trustee to administer any Company Plan under Section 4042 of ERISA; (g) the incurrence by the Company or any of its Subsidiaries or any ERISA Affiliate of any liability with respect to the withdrawal or partial withdrawal from any Company Plan or Multiemployer Plan; (h) the receipt by the Company or any of its Subsidiaries or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the Company or any of its Subsidiaries or any ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal Liability or a determination that a Multiemployer Plan is, or is expected to be, “insolvent” (within the meaning of Section 4245 of ERISA), or in “endangered” or “critical status ” (within the meaning of Section 305 of ERISA or Section 432 of the Code); or (i)the conditions for imposition of a lien under Section 303(k) of ERISA shall have been met with respect to any Company Plan. “ Event ” means any event, development, occurrence, circumstance, effect, condition, result, state of facts or change. “ Exchange Act ” means the Securities Exchange Act of1934, as amended. “ Existing Commitment Party Purchaser ” has the meaning set forth in Section2.6(c) . “ Exit Facilities ” means one or more credit agreements on terms reasonably satisfactory to the Company and the Requisite Commitment Parties. “ Expense Reimbursement ” has the meaning set forth in Section 3.3(a) . “ Final Order ” means, as applicable, an Order of the Bankruptcy Court or other court of competent jurisdiction, which has not been reversed, stayed, reconsidered, readjudicated, modified or amended, and as to which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may be filed has been resolved by the highest court to which the Order could be appealed or from which certiorari could be sought or the new trial, re-argument or rehearing shall have been denied, resulted in no modification of such Order or has otherwise been dismissed with prejudice; provided , that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, as made applicable by Rule 9024 of the Bankruptcy Rules, may be filed relating to such Order shall not cause such Order to not be a Final Order. 7 “ Final Outside Date ” has the meaning set forth in Section 9.4(i) . “ Financial Statements ” has the meaning set forth in Section 4.9(a) . “ Funding Amount ” has the meaning set forth in Section2.4(a)(iv) . “ Funding Notice ” has the meaning set forth in Section 2.4(a) . “ GAAP ” has the meaning set forth in Section 4.9(a) . “ Governmental Entity ” means any U.S.or non-U.S.international, regional, federal, state, municipal or local governmental, judicial, administrative, legislative or regulatory authority, entity, instrumentality, agency, department, commission, court or tribunal of competent jurisdiction (including any branch, department or official thereof). “ Hazardous Materials ” means all pollutants, contaminants, wastes, chemicals, materials, substances and constituents, exposure to which or the Release of which can pose a hazard to human health or the environment or are listed, regulated or defined as hazardous, toxic, pollutants or contaminants under any Environmental Laws, including materials defined as “hazardous substances” under the Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§9601 et seq. , and any radioactive substances or petroleum or petroleum distillates, asbestos or asbestos containing materials, polychlorinated biphenyls or radon gas. “ Highly Confidential Information ” has the meaning set forth in Section 6.4(c) . “ Indemnified Claim ” has the meaning set forth in Section 8.2 . “ Indemnified Person ” has the meaning set forth in Section 8.1 . “ Indemnifying Party ” has the meaning set forth in Section 8.1 . “ Indenture ” means that certain indenture, dated as of March 12, 2012 (as amended, supplemented, restated or otherwise modified from time to time in accordance with the terms thereof), among the Company, as issuer, the guarantors party thereto and U.S. Bank National Association, as trustee, related to the Notes, including all agreements, documents, notes, instruments and any other agreements delivered pursuant thereto or in connection therewith (in each case, as amended, supplemented, restated or otherwise modified from time to time in accordance with the terms thereof). “ Intellectual Property Rights ” has the meaning set forth in Section 4.15 . “ IRS ” means the United States Internal Revenue Service. 8 “ ISM Code ” means the International Safety Management Code for the Safe Operation of Ships and for Pollution Prevention adopted by the International Maritime Organization as the same may be amended or supplemented from time to time. “ I S M Co d e Do c u m e ntatio n ” includes, with respect to each Vessel subject to the ISM Code: (a) the Document of Compliance and Safety Management Certificate issued pursuant to the ISM Code in relation to such Vessel within the periods specified by the ISM Code; and (b) any documents which are required to establish and maintain the compliance of such Vessel or the compliance of the Company or any of its Subsidiaries with the ISM Code. “ I SP S Code ” means the International Ship and Port Facility Security Code as adopted by the International Maritime Organization, as the same may be amended or supplemented from time to time. “ ISPS Code Documentation ” includes with respect to each Vessel subject to the ISPS Code, (a) the ISSC Certificate issued under the ISPS Code, and (b) any other documents any documents which are required to establish and maintain the compliance of such Vessel or the compliance of the Company or any of its Subsidiaries with the ISPS Code. “ ISSC Certificate ” means, with respect to each Vessel, subject to the ISPS Code, a valid and current International Ship Security Certificate issued under the ISPS Code with respect to such Vessel. “ Jones Act ” means, collectively, the U.S. citizenship and cabotage laws principally contained in 46 U.S.C. § 50501(a), (b) and (d) and 46 U.S.C. Chapters 121 and 551 and any successor statutes thereto, together with the rules and regulations promulgated thereunder by the U.S. Coast Guard and the U.S. Maritime Administration and their practices enforcing, administering, and interpreting such laws, statutes, rules, and regulations, in each case as amended or supplemented from time to time, relating to the ownership and operation of U.S.-flag vessels in the U.S. Coastwise Trade. “ Jones Act Compliance ” means compliance by the Company with the U.S. citizenship requirements of the Jones Act to be eligible to own and operate U.S.-flag vessels in U.S. Coastwise Trade or to obtain a coastwise endorsement. “ Jones Act Warrants ” means, collectively, the Rights Offering Warrants and warrants to be distributed under the Plan on account of allowed Unsecured Notes Claims, which will be distributed in lieu of Common Shares on account of such claims for Jones Act Compliance. For the avoidance of doubt, the Jones Act Warrants do not include the Equity Class Warrants. “ Knowledge of the Company ” means the actual knowledge, after reasonable inquiry of their direct reports, of the chief executive officer, chief financial officer, chief operating officer and general counsel of the Company. As used herein, “actual knowledge” means information that is personally known by the listed individual(s). “ Law ” means any law (statutory or common), statute, regulation, rule, code or ordinance enacted, adopted, issued or promulgated by any Governmental Entity. 9 “ Legal Proceedings ” has the meaning set forth in Section 4.13 . “ Legend ” has the meaning set forth in Section 6.12 . “ Lien ” means any lien, adverse claim, charge, option, right of first refusal, servitude, security interest, mortgage, pledge, deed of trust, easement, encumbrance, restriction on transfer, conditional sale or other title retention agreement, defect in title, lien or judicial lien as defined in Sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a similar kind. “ Losses ” has the meaning set forth in Section 8.1 . “ Material Adverse Effect ” means any Event after December 31, 2016, which individually, or together with all other Events, has had or would reasonably be expected to have a material and adverse effect on (a)the business, assets (including Vessels), liabilities, finances, properties, results of operations or condition (financial or otherwise) of the Company and its Subsidiaries, taken as a whole, or (b)the ability of the Company and its Subsidiaries, taken as a whole, to perform their respective obligations under, or to consummate the transactions contemplated by, the Transaction Agreements, including the Rights Offering, in each case, except to the extent such Event results from, arises out of, or is attributable to, the following (either alone or in combination): (i)any Event after the date hereof in global, national or regional political conditions (including acts of war, terrorism or natural disasters, escalation or material worsening of hostilities) or in the general business, market, financial or economic conditions; (ii) any Event generally affecting the industries, regions and markets in which the Company and its Subsidiaries operate; (iii)any Event after the date hereof in applicable Law or GAAP, or in the interpretation or enforcement thereof; (iv)the execution, announcement or performance of this Agreement or the other Transaction Agreements or the transactions contemplated hereby or thereby, including, without limitation, the Restructuring; (v)changes in the market price or trading volume of the claims or equity or debt securities of the Company or any of its Subsidiaries (but not the underlying facts giving rise to such changes unless such facts are otherwise excluded pursuant to the clauses contained in this definition); or (vi)the filing or pendency of the Chapter 11 Case or actions taken in connection with the Chapter 11 Case in compliance with the Bankruptcy Code and Bankruptcy Rules; provided , that the exceptions set forth in clauses (i) , (ii) and (iii) of this definition shall not apply to the extent that such Event is disproportionately adverse to the Company and its Subsidiaries, taken as a whole, as compared to other companies comparable in size and scale to the Company and its Subsidiaries operating in the industries in which the Company and its Subsidiaries operate. “ Material Contracts ” means (a) all “plans of acquisition, reorganization, arrangement, liquidation or succession” and “material contracts” (as such terms are defined in Items601(b)(2) and 601(b)(10) of RegulationS-K under the Exchange Act) to which the Company or any of its Subsidiaries is a party and (b) any Contracts to which the Company or any of its Subsidiaries is a party that is likely to reasonably involve consideration of more than $6,500,000, in the aggregate, over a consecutive twelve-month period. “ Maximum Permitted Percentage ” means direct or indirect ownership of twenty-four percent (24.0%) of the total number of issued and outstanding Common Shares. 10 “ Milestones ” has the meaning set forth in Section 6.21 . “ MIP ” has the meaning set forth in Section 4.4(a)(i) . “ MNPI ” has the meaning set forth in Section 6.4(c) . “ Money Laundering Laws ” has the meaning set forth in Section 4.26 . “ Multiemployer Plan ” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA to which the Company or any of its Subsidiaries or any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414) is making or accruing an obligation to make contributions, has within any of the preceding six plan years made or accrued an obligation to make contributions, or each such plan for which any such entity has liability. “ New Purchaser ” has the meaning set forth in Section 2.6(d) . “ Non-Breaching RSA Commitment Parties ” has the meaning set forth in Section 9.3(c) . “ Non-U.S. Citizen ” means any Person that is not a U.S. Citizen and any Person that fails to deliver the Requisite Documentation. “ Notes ” means the 6.375% Notes due 2022, issued pursuant to the Indenture, in the original aggregate principal amount of $500,000,000. “ Operating Certificates ” means, with respect to a Vessel, to the extent required by applicable Law: (i) in the case of U.S. Vessels, a Certificate of Inspection issued by the U.S. Coast Guard; (ii) a load line certificate; (iii) all ISM Code Documentation; (iv) all ISPS Code Documentation; (v) a tonnage certificate; (vi) in the case of Vessels operating in U.S. waters, a Certificate of Financial Responsibility issued under the Oil Pollution Act 1990; and (vii) all other trading certificates required for such Vessel. “ Order ” means any judgment, order, award, injunction, writ, permit, license or decree of any Governmental Entity or arbitrator of applicable jurisdiction. “ Outside Date ” has the meaning set forth in Section 9.4(i) . “ Party ” has the meaning set forth in the Preamble. “ PBGC ” means the Pension Benefit Guaranty Corporation established pursuant to Section 4002 of ERISA, or any successor thereto. 11 “ Permitted Liens ” means (a)Liens for Taxes that (i)are not due and payable or (ii)are being contested in good faith by appropriate proceedings and for which adequate reserves have been made with respect thereto; (b)mechanics Liens and similar Liens for labor, materials or supplies provided with respect to any Real Property or personal property incurred in the ordinary course of business consistent with past practice; (c)zoning, building codes and other land use Laws regulating the use or occupancy of any Real Property or the activities conducted thereon that are imposed by any Governmental Entity having jurisdiction over such Real Property; provided , that no such zoning, building codes and other land use Laws prohibit the use or occupancy of such Real Property; (d)easements, covenants, conditions, restrictions and other similar matters adversely affecting title to any Real Property and other title defects that do not or would not materially impair the use or occupancy of such Real Property or the operation of the Company’s or any of its Subsidiaries’ business; (e)from and after the occurrence of the Effective Date, Liens granted in connection with the Exit Facilities; (f)Liens listed on Section 1.1 of the Company Disclosure Schedule; (g)Liens that, pursuant to the Confirmation Order, will not survive beyond the Effective Date; and (h) with respect to Vessels, Vessel Permitted Liens. “ Person ” means an individual, firm, corporation (including any non-profit corporation), partnership, limited liability company, joint venture, associate, trust, Governmental Entity or other entity or organization. “ Petition Date ” has the meaning set forth in the Recitals. “ Plan ” has the meaning set forth in the Recitals. “ Portfolio Company ” means an entity primarily engaged in the operation of a non-financial services business that primarily derives its revenues from the sale of products or the provision of services to customers. “ Pre-Closing Period ” has the meaning set forth in Section 6.3 . “ Purchase Price ” means, collectively, the Rights Offering Common Share Purchase Price and the Rights Offering Warrant Purchase Price. “ Q1 Financial Statements ” has the meaning set forth in Section 4.9(b) . “ RBS Credit Agreement ” means that certain $300,000,000 multicurrency credit facility agreement (as amended, restated, modified, supplemented, or replaced from time to time), dated as of September 26, 2014, by and among GulfMark Americas, Inc., as borrower, the Company, as guarantor, the financial institutions party thereto, as lenders, the arrangers party thereto, and The Royal Bank of Scotland plc, as agent and security trustee. “ RBS Facility Agent ” means The Royal Bank of Scotland plc, as agent under the RBS Credit Agreement. “ Real Property ” means, collectively, all right, title and interest (including any leasehold estate) in and to any and all parcels of or interests in real property owned in fee simple or leased by the Company or any of its Subsidiaries, together with, in each case, all easements, hereditaments and appurtenances relating thereto, all improvements and appurtenant fixtures incidental to the ownership or lease thereof. “ Registration Rights Agreement ” has the meaning set forth in Section 6.7(a) . 12 “ Related Fund ” means (i) any investment funds or other entities who are advised by the same investment advisor and (ii) any investment advisor with respect to an investment fund or entity it advises. “ Related Party ” means with respect to any Person, (i) any former, current or future director, officer, agent, Representative, Affiliate, employee, general or limited partner, member, manager or stockholder of such Person and (ii) any former, current or future director, officer, agent, Representative, Affiliate, employee, general or limited partner, member, manager or stockholder of any of the foregoing, in each case solely in their respective capacity as such. “ Related Purchaser ” has the meaning set forth in Section 2.6(b) . “ Release ” means any spilling, leaking, seepage, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, disposing, depositing, emanating or migrating in, into, onto or through the environment. “ Reorganized Company Corporate Documents ” means the Bylaws and the Certificate of Incorporation. “ Replacement Commitment Parties ” has the meaning set forth in Section 2.3(a) . “ Reportable Event ” means any reportable event as defined in Section 4043(c) of ERISA or the regulations issued thereunder, other than those events as to which the 30-day notice period referred to in Section 4043(c) of ERISA has been waived, with respect to a Company Plan (other than a Company Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code). “ Reports ” has the meaning set forth in Section 6.5(a) . “ Representatives ” means, with respect to any Person, such Person’s directors, officers, members, partners, managers, employees, agents, investment bankers, attorneys, accountants, advisors and other representatives. “ Requisite Commitment Parties ” means the Commitment Parties holding at least a majority of the aggregate Backstop Commitment Percentages as of the date on which the consent or approval is solicited; provided , however , the votes and commitments of any Defaulting Commitment Party shall be excluded from the calculation of Backstop Commitment Percentages for purposes of this definition. “ Requisite Documentation ” has the meaning set forth in Section 2.9(b) . “ Requisite Noteholders ” has the meaning set forth in the RSA. “ Restructuring ” has the meaning set forth in the RSA. 13 “ Rights Offering ” means, collectively, the 1145 Rights Offering and the 4(a)(2) Rights Offering that is backstopped by the Commitment Parties in connection with the Restructuring on the terms reflected in the RSA and this Agreement. “ Rights Offering Amount ” means an aggregate amount of Rights Offering Securities with an aggregate Purchase Price equal to $125,000,000, subject to adjustment solely for the Purchase Price difference in the exercise and issuance of the Jones Act Warrants. “ Rights Offering Common Share Purchase Price ” means a price per share of Common Shares, assuming the Rights Offering Amount shall comprise 60.0% of the Company’s Aggregate Emergence Equity, subject to dilution from Common Shares issued pursuant to the MIP or exercise of the Equity Class Warrants. “ Rights Offering Expiration Time ” means the time and the date on which the applicable Rights Offering subscription forms must be duly delivered to the Rights Offering Subscription Agent in accordance with the applicable Rights Offering Procedures, together with the applicable Purchase Price. “ Rights Offering Participants ” means those Persons who duly subscribe for Rights Offering Securities in accordance with the Rights Offering Procedures. “ Rights Offering Procedures ” means, collectively, the1145 Rights Offering Procedures and the4(a)(2) Rights Offering Procedures, that are approved by the Bankruptcy Court pursuant to the BCA Assumption Order, which procedures shall be in form and substance substantially as set forth in Exhibit A-1 and Exhibit A-2 hereto. “ Rights Offering Shares ” means, collectively, the 1145 Rights Offering Shares and the 4(a)(2) Rights Offering Shares (including all Unsubscribed Shares purchased by the Commitment Parties pursuant to this Agreement) distributed pursuant to and in accordance with the Rights Offering Procedures. “Rights Offering Securities ” means the Rights Offering Shares and Rights Offering Warrants issued by the reorganized Company to the Rights Offering Participants. “ Rights Offering Subscription Agent ” means Prime Clerk LLC or another subscription agent appointed by the Company and reasonably satisfactory to the Requisite Commitment Parties. “ Rights Offering Warrant Purchase Price ” means a price per Rights Offering Warrant, assuming the Rights Offering Amount shall comprise 60.0% of the Company’s Aggregate Emergence Equity, subject to dilution from Common Shares issued pursuant to the MIP or exercise of the Equity Class Warrants. The Rights Offering Warrant Purchase Price shall be $0.01 less than the Rights Offering Common Share Purchase Price in order to take into account the $0.01 exercise price for the Jones Act Warrants. “ Rights Offering Warrants ” means the 1145 Rights Offering Warrants and the 4(a)(2) Rights Offering Warrants (including all Unsubscribed Warrants purchased by the Commitment Parties pursuant to this Agreement), which shall be on the terms reasonably satisfactory to the Company and the Requisite Commitment Parties. 14 “ RSA ” means that certain Restructuring Support Agreement entered into by and among the Company and the Consenting Noteholders, dated as of the date hereof (as amended, supplemented, restated or otherwise modified from time to time in accordance with the terms thereof), including the exhibits and schedules thereto. “ RSA and Backstop Motions ” has the meaning set forth in Section 6.21(b) . “ RSA Assumption Order ” means an Order entered by the Bankruptcy Court, in form and substance reasonably satisfactory to the Requisite Commitment Parties and the Company, authorizing the Company to assume the RSA. “ Sanctioned Jurisdiction ” has the meaning set forth in Section 4.27 . “ Sanctions ” has the meaning set forth in Section 4.27 . “ SEC ” means the U.S.Securities and Exchange Commission. “ Securities Act ” means the Securities Act of1933, as amended. “ Significant Terms ” means, collectively, (i) the definitions of Alternative Transaction, Purchase Price, Requisite Commitment Parties, Rights Offering Common Share Purchase Price, Rights Offering Warrant Purchase Price, Significant Terms, and (ii)the terms of Section 2.2 , Section 2.3
